Title: From Thomas Jefferson to Horatio Gates, 15 August 1780
From: Jefferson, Thomas
To: Gates, Horatio



Sir
Richmond Aug. 15. 1780

Your favor of Aug. 3. is just now put into my hands. Those formerly received have been duly answered and will no doubt have  reached you before this date. My last letter to you was by Colo. Drayton.
I spoke fully with you on the difficulty of procuring waggons here when I had the pleasure of seeing you, and for that reason pressed the sending back as many as possible. One brigade of twelve has since returned and is again on it’s way with medicine, military stores, and spirit. Any others which come, and as fast as they come, shall be returned to you with spirit and bacon. I have ever been informed that the very plentiful harvests of N. Carolina would render the transportation of flour from this state as unnecessary as it would be tedious, and that in this point of view the waggons should carry hence only the articles beforementioned, which are equally wanting with you. Finding that no great number of waggons are likely to return to us we will immediately order as many more to be bought and sent on as we possibly can. But to prevent too great expectations, I must again repeat that I fear no great number can be got. I do assure you how ever that neither attention nor expence shall be spared to forward to you every support for which we can obtain means of transportation. You have probably received our order on Colo. Lewis to deliver you any of the beeves he may have purchased. Tents I fear it is vain to expect because there is not in this country stuff to make them. We have agents and commissioners in constant pursuit of stuff, but hitherto their researches have been fruitless. Your order to Colo. Carrington shall be immediately communicated. A hundred copies of the proclamation shall also be immediately printed and forwarded to you. Genl. Muhlenburg is come to this place which he will now make his head quarters. I think he will be able to set into motion within a very few days five hundred regulars, who are now equipped for their march, except some blankets still wanting, but I hope nearly procured and ready to be delivered.
I sincerely congratulate you on your succesful advances on the enemy, and wish to do every thing to second your enterprizes, which the situation of this country and means and powers put into my hands enable me to do. I am Sir with sincere respect & esteem Your most obedt. & most humble servt.,

Th: Jefferson

